Exhibit 10.1

EXECUTION COPY

COOPERATION AGREEMENT

This Cooperation Agreement, dated as of January 25, 2016 (this “Agreement”), is
by and among Avis Budget Group, Inc. (the “Company”) and the entities and
natural Persons set forth on Schedule A hereto (together with their Affiliates,
“SRS”).

WHEREAS, SRS is a long-term stockholder of the Company and the Company and SRS
have engaged in various discussions and communications concerning the Company’s
long-term business plans;

WHEREAS, as of the date hereof, SRS Beneficially Owns 9,500,000 shares of common
stock of the Company, par value $0.01 per share (the “Common Stock”); and

WHEREAS, the Company and SRS have determined to come to an agreement with
respect to certain matters relating to the Board of Directors of the Company
(the “Board”) and certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Board Representation.

(a) No later than two business days following the execution and delivery of this
Agreement, the Company will increase the size of the Board to twelve directors
and appoint Brian Choi (the “Initial New Director”) as a director of the
Company. The appointment of the Initial New Director will be subject to the
execution by such Initial New Director, prior to the execution and delivery of
this Agreement, of the following documents required of all non-executive
directors on the Board: the Certification for the Procedures and Guidelines
Governing Securities Trades by Company Personnel and the Majority Voting
Conditional Resignation Letter (the “New Director Documentation”) and a D&O
questionnaire (in the Company’s standard form).

(b) From and after the execution and delivery of this Agreement, SRS will have
the right to recommend for appointment to the Board an additional independent
director (the “Subsequent New Director” and, together with the Initial New
Director, the “New Directors”). The Subsequent New Director must not be a former
employee or a current employee, advisor, consultant or Affiliate of SRS and must
(i) have the relevant financial and business experience to be a director of the
Company and (ii) not serve as a director or officer of any Competitor and
otherwise qualify as “independent” of the Company pursuant to the applicable
stock exchange listing requirements ((i) and (ii), the “Director Criteria”). The
appointment of the Subsequent New Director will be subject to a customary due
diligence process by the Board (including the review of a completed D&O
questionnaire (in the Company’s standard form), interviews with members of the
Board, a customary background check and completion by the Subsequent New
Director of the New Director Documentation). The Company will use its reasonable
best efforts to complete its approval process as promptly as practicable. The
Company shall appoint the



--------------------------------------------------------------------------------

Subsequent New Director to the Board if (and only if) the Board, taking into
account the Subsequent New Director’s skillset and experience, finds the
Subsequent New Director to be reasonably acceptable. In the event the Board
reasonably finds that the Subsequent New Director is not acceptable, SRS will be
entitled to recommend different nominees which meet the foregoing criteria, and
such nominees will be subject to the foregoing approval process. For the
avoidance of doubt, SRS will be entitled to continue to recommend different
nominees which meet the foregoing criteria until a Subsequent New Director is
appointed. Immediately prior to the appointment of the Subsequent New Director,
the Company will increase the size of the Board by one director to provide for
such appointment.

(c) The Company’s slate of nominees for election as directors of the Company at
the 2016 annual meeting of stockholders (the “2016 Annual Meeting”) will include
the New Directors appointed prior to the date of the mailing of the Company’s
definitive proxy statement in connection with such annual meeting. The Company
will recommend that the Company’s stockholders vote in favor of the election of
the New Directors at such annual meeting and will support the New Directors for
election in a similar manner as the Company’s other nominees.

(d) At all times while serving as a member of the Board (and as a condition to
such service), the New Directors shall (i) comply with all policies, codes and
guidelines applicable to Board members (subject to Section 8(b)) and
(ii) satisfy clause (ii) of the Director Criteria.

(e) The New Directors shall be entitled to resign from the Board at any time in
their discretion. Should any of the New Directors resign from the Board or
become unable to serve on the Board due to death, disability or other reasons
prior to the expiration of the Standstill Period, SRS will have the right to
recommend for appointment to the Board a replacement director meeting the same
criteria applicable to the New Director being replaced (a “Replacement”). The
appointment of a Replacement will be subject to a customary due diligence
process by the Board (including the review of a completed D&O questionnaire (in
the Company’s standard form), interviews with members of the Board, a customary
background check and completion by the Replacement of the New Director
Documentation). The Company will use its reasonable best efforts to complete its
approval process as promptly as practicable. The Company shall appoint a
Replacement to the Board if (and only if) it finds a Replacement to be
reasonably acceptable. For the avoidance of doubt, SRS will be entitled to
continue to recommend different nominees which meet the foregoing criteria until
a Replacement is appointed. Except as otherwise specified in this Agreement, if
a Replacement is appointed, all references in this Agreement to the term “New
Directors” will include such Replacement.

(f) For so long as the Initial New Director serves on the Board, the Initial New
Director shall be appointed to the Compensation Committee of the Board. If
requested by SRS, for so long as the Subsequent New Director serves on the
Board, the Subsequent New Director shall be appointed to the Corporate
Governance Committee of the Board.

2. Standstill Provisions. During the period commencing with the execution and
delivery of this Agreement and ending on the date that is 30 days prior to the
last date for which notice of a stockholder’s intention to nominate any
individual as a director of the Company at the 2017 Annual Meeting must be
received by the Company (the “Standstill Period”), SRS shall not, directly or
indirectly, in any manner (whether alone or in concert with others), take any of
the following actions (unless specifically permitted to do so in writing in
advance by the Board):

 

2



--------------------------------------------------------------------------------

(a) acquire, offer to acquire, or cause to be acquired Beneficial Ownership of,
or a Synthetic Long Position in, any Voting Securities such that immediately
following such transaction SRS would collectively have Beneficial Ownership
(including any rights or options to own or acquire any Voting Securities
(whether such right or option is exercisable immediately or only after the
passage of time or upon the satisfaction of one or more conditions)) of more
than 20,000,000 (as adjusted for stock splits, stock dividends, reverse stock
splits and similar transactions) of the Company’s issued and outstanding Voting
Securities;

(b) solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in or assist, advise,
knowingly encourage or knowingly influence any Third Party in any “solicitation”
of any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote any Voting Securities (other than such advice,
encouragement or influence that is consistent with the Board’s recommendation in
connection with such matter);

(c) other than through open market or block trade brokered sale transactions
where the identity of the purchaser is unknown to SRS, sell, offer or agree to
sell any Voting Securities of the Company to any Third Party that, to the
knowledge of SRS after due inquiry, (i) has aggregate Beneficial Ownership
(together with its Affiliates and Associates) of more than 4.9% of the issued
and outstanding Common Stock or (ii) would result in such Third Party having
aggregate Beneficial Ownership (together with its Affiliates and Associates) of
more than 4.9% of the issued and outstanding Common Stock;

(d) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist, facilitate or encourage any other Person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or any of their respective securities (each,
an “Extraordinary Transaction”) other than an Extraordinary Transaction approved
by the Board; provided that nothing in this paragraph (d) shall preclude or
prohibit SRS (or its Affiliates) from tendering into a tender or exchange offer;

(e) (i) call or seek the Company or any other Person to call any meeting of
stockholders, including by written consent, (ii) seek representation on, or
nominate any candidate to, the Board (except as expressly provided by this
Agreement), (iii) nominate any candidate to the board of directors of any
Competitor unless such candidate is independent from SRS and SRS takes all
appropriate acts to prevent such third party from providing any competitively
sensitive information to SRS, (iv) seek the removal of any member of the Board
or (v) make any proposal at any annual or special meeting of the Company’s
stockholders;

 

3



--------------------------------------------------------------------------------

(f) take any public action in support of or make any public proposal or request
that constitutes or relates to: (i) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any vacancies on
the Board, (ii) any material change in the capitalization, stock repurchase
programs and practices, capital allocation programs and practices or dividend
policy of the Company, (iii) any other material change in the Company’s
management, business or corporate structure, (iv) seeking to have the Company
waive or make amendments or modifications to the Company’s certificate of
incorporation or bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any Person, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

(g) make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(h) form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities (for the avoidance of doubt, excluding any
group composed solely of SRS and its Affiliates);

(i) make any request for stockholder list materials or other books and records
of the Company under Section 220 of the Delaware General Corporation Law or
otherwise;

(j) institute, solicit or join, as a party, any litigation, arbitration or other
proceeding (including any derivative action) against the Company or any of its
future, current or former directors or officers or employees (provided, that
nothing shall prevent SRS from bringing litigation to enforce the provisions of
this Agreement or being a party to a class action instituted by a Third Party
without the assistance or encouragement of SRS);

(k) enter into any discussions, negotiations, agreements, or understandings with
any Third Party with respect to any of the foregoing, or assist, advise,
knowingly encourage or knowingly influence any Third Party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;
or

(l) contest the validity of, or publicly request any waiver of, the obligations
set forth in this Section 2.

Notwithstanding anything in this Agreement to the contrary, (i) during the
six-month period following the expiration of the Standstill Period, SRS may not
acquire Beneficial Ownership (including any rights or options to own or acquire
any Voting Securities (whether such right or option is exercisable immediately
or only after the passage of time or upon the satisfaction of one or more
conditions)) of more than 25,000,000 (as adjusted for stock splits, stock
dividends, reverse stock splits and similar transactions) of the Company’s
issued and outstanding Voting

 

4



--------------------------------------------------------------------------------

Securities and (ii) the foregoing provisions of this Section 2 shall not be
deemed to (A) prohibit SRS or its directors, officers, partners, employees,
members or agents (acting in such capacity) from communicating privately with
the Company’s directors or officers so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications or (B) restrict any New Director in the
exercise of his fiduciary duties to the Company and all of its stockholders.

3. Voting Commitment. SRS agrees that it will cause all Voting Securities
Beneficially Owned by SRS as of the record date for the 2016 Annual Meeting
(including, for the avoidance of doubt, Beneficial Ownership of any Voting
Securities acquired after the date of this Agreement) to be present for quorum
purposes and voted at such meetings (i) in favor of the Company’s nominees,
(ii) against the election of any directors that have not been nominated by the
Company, (iii) in accordance with the Board’s recommendation with respect to
auditor ratification proposals and (iv) in accordance with the Board’s
recommendation with respect to any other proposal presented at such meeting,
provided however, that in the case of this clause (iv), SRS shall be permitted
to vote in its sole discretion with respect to any proposal (A) related to an
Extraordinary Transaction, (B) which has received an “against” recommendation
from Institutional Shareholder Services, (C) related to the implementation of
takeover defenses or adversely affecting the rights of stockholders, or
(D) related to new or amended incentive compensation plans.

4. Ownership Obligation. If, prior to February 20, 2016, a Proxy Contest shall
have been commenced, SRS shall take all actions necessary to promptly (and in
any event prior to the record date for voting in connection with the 2016 Annual
Meeting) acquire Beneficial Ownership of Common Stock equal to no less than
SRS’s Total Net Long Position at the time SRS is first notified of such Proxy
Contest and maintain such Beneficial Ownership through the record date for
voting in connection with the 2016 Annual Meeting. SRS’s obligation to acquire
such Beneficial Ownership pursuant to this Section 4 shall be subject to the
expiration or termination of the applicable waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; provided, that
SRS shall use reasonable best efforts to cause such waiting period to expire or
terminate, including by requesting early termination of such waiting period. For
purposes of this Agreement, a “Proxy Contest” shall mean the submission to the
Company of a notice of any Third Party’s intent to nominate a person for
election at the 2016 Annual Meeting as a director of the Company pursuant to the
Company’s bylaws. The Company shall promptly notify SRS upon the commencement of
any Proxy Contest.

5. Minimum Ownership.

(a) If at any time following the execution and delivery of this Agreement (other
than as a result of buybacks or repurchases by or on behalf of the Company),
(a) SRS’s aggregate Beneficial Ownership of the Common Stock is less than 7.5%
of the then outstanding Common Stock or (b) SRS’s Total Net Long Position in the
Common Stock is less than 15% of the then outstanding Common Stock ((a) and
(b) collectively, “Minimum Ownership Level 1”), then (i) the Company shall not
be obligated to appoint the Subsequent New Director if not appointed prior to
such time, (ii) SRS shall no longer be entitled to recommend for appointment to
the Board any Replacement for the Subsequent New Director and (iii) the Company
shall not be obligated to nominate the Subsequent New Director or any
Replacement thereof for election to the Board at any meeting of stockholders at
which directors are to be elected occurring after such time.

 

5



--------------------------------------------------------------------------------

(b) If at any time following the execution and delivery of this Agreement (other
than as a result of buybacks or repurchases by or on behalf of the Company),
(a) SRS’s aggregate Beneficial Ownership of the Common Stock is less than 7.5%
of the then outstanding Common Stock or (b) SRS’s Total Net Long Position in the
Common Stock is less than 10% of the then outstanding Common Stock ((a) and
(b) collectively, “Minimum Ownership Level 2”; and, together with Minimum
Ownership Level 1, the “Minimum Ownership Levels”), then (i) the Company shall
not be obligated to appoint any New Director that has not been appointed prior
to such time, (ii) SRS shall no longer be entitled to recommend for appointment
to the Board any Replacement and (iii) the Company shall not be obligated to
nominate any New Director or any Replacement thereof for election to the Board
at any meeting of stockholders at which directors are to be elected occurring
after such time.

(c) Prior to the appointment of any New Director to the Board, such New Director
shall deliver to the Company an irrevocable resignation letter pursuant to which
such New Director shall resign from the Board and all applicable committees
thereof if at any time SRS fails to maintain Minimum Ownership Level 1 (in the
case of the Subsequent New Director or any Replacement thereof) or Minimum
Ownership Level 2 (in the case of the Initial New Director or any Replacement
thereof). SRS shall promptly (and in any event within five (5) business days)
inform the Company in writing if at any time SRS has failed to maintain the
Minimum Ownership Levels.

6. Non-Disparagement. Until the expiration of the Standstill Period, SRS and the
Company agree not to (and will cause any Persons acting on their behalf not to)
make, or cause to be made (whether directly or indirectly), any public statement
or any public announcement (including in any document filed with or furnished to
the SEC or through the media), or any statement made by a senior investment
officer of SRS to any stockholder or investor of the other party or any analyst,
in each case which constitutes an ad hominem attack on, or otherwise disparages,
the other party’s past, present or future directors, officers, partners,
principals or employees. Nothing in this Section 6 shall be deemed to prevent
either the Company or SRS from complying with its respective disclosure
obligations under applicable law, legal process, subpoena, law, the rules of any
stock exchange, or legal requirement or as part of a response to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought.

7. Public Announcements. The Company shall announce this Agreement by means of a
press release in the form attached hereto as Exhibit A (the “Press Release”).
Neither the Company nor SRS shall make or cause to be made any public
announcement or statement with respect to the subject of this Agreement that is
contrary to the statements made in the Press Release, except as required by law
or the rules of any stock exchange or with the prior written consent of the
other party. The Company acknowledges that SRS may file this Agreement as an
exhibit to its Schedule 13D. The Company shall be given a reasonable opportunity
to review and comment on any Schedule 13D filing made by SRS with respect to
this Agreement, and SRS shall give reasonable consideration to the comments of
the Company. SRS acknowledges and agrees that the Company may file this
Agreement and file or furnish the Press Release with the SEC as exhibits to a
Current Report on Form 8-K and other filings with the SEC.

 

6



--------------------------------------------------------------------------------

8. Confidentiality.

(a) Each New Director shall be required to comply with the Company’s Code of
Business Conduct and Ethics for Directors applicable to the other members of the
Board, including provisions relating to the confidentiality, disclosure and use
of (including trading or influencing the actions of any Person based on) any
non-public information entrusted to or obtained by such director by reason of
his or her position as a director of the Company (“Confidential Information”).

(b) Notwithstanding the foregoing, the Initial New Director (or his Replacement
if affiliated with SRS) may, if he wishes to do so, provide Confidential
Information to SRS’s investment professionals (“SRS Investment Professionals”)
solely to the extent such SRS Investment Professionals need to know such
information in connection with SRS’s investment in the Company; provided,
however, that SRS (i) shall inform each SRS Investment Professional of the
confidential nature of the Confidential Information and (ii) shall cause each
SRS Investment Professional not to disclose any Confidential Information to any
Person other than SRS Investment Professionals in compliance with this
Section 8(b). SRS shall be responsible for the breach of this Section 8(b) by
any of its directors, officers, employees, agents or other representatives.

9. Securities Laws. SRS acknowledges that it is aware, and will advise each SRS
Investment Professional who receives Confidential Information pursuant to
Section 8(b), that United States securities laws prohibit any Person who has
received material, non-public information from purchasing or selling securities
on the basis of such information or from communicating such information to any
other Person under circumstances in which it is reasonably foreseeable that such
Person may trade securities on the basis of such information. SRS agrees that
neither it nor its investment professionals will use or communicate any
Confidential Information in violation of such laws. SRS maintains customary
policies and procedures designed to prevent unauthorized disclosure and use of
material, non-public information.

10. Representations and Warranties of All Parties. Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such party, enforceable against such party in accordance with its terms
(subject to applicable bankruptcy and similar laws relating to creditors’ rights
and to general equity principles), and (c) this Agreement will not result in a
violation of any terms or conditions of any agreements to which such Person is a
party or by which such party may otherwise be bound or of any law, rule,
license, regulation, judgment, order or decree governing or affecting such
party.

11. Representations and Warranties of SRS. SRS represents and warrants that, as
of the date of this Agreement: (a) SRS collectively Beneficially Owns an
aggregate of 9,500,000 shares of Common Stock, (b) SRS has a Synthetic Net Long
Position in 10,500,000 shares of

 

7



--------------------------------------------------------------------------------

Common Stock (with a Total Net Long Position in 20,000,000 shares of Common
Stock), and (c) SRS has not provided or agreed to provide, and will not provide,
any compensation in cash or otherwise to any New Director in connection with
such New Director’s nomination and appointment to, or service on, the Board
(other than any New Director’s regular compensation as an employee of SRS, as
applicable).

12. Certain Defined Terms. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Exchange Act.

(b) “Beneficial Ownership” means ownership of Voting Securities in a manner
which provides such owner with the right or ability to vote, cause to be voted
or control or direct the voting of, such Voting Securities.

(c) “Competitor” means eHi Car Services Limited, Enterprise Holdings, Inc.,
Europcar Groupe SA, Hertz Global Holdings Inc., Sixt SE and any of their
respective Affiliates.

(d) “Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability or unlimited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature.

(e) “Synthetic Long Position” shall mean any transaction involving any option,
warrant, convertible security, stock appreciation right, or other security,
contract right or derivative position or similar right (including any “swap”
transaction with respect to any security, other than a broad based market basket
or index), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of the Voting Securities or a value determined in whole or in part
with reference to, or derived in whole or in part from, the value of the Voting
Securities and that increases in value as the market price or value of the
Voting Securities increases or that provides to the holder an opportunity,
directly or indirectly, to profit or share in any profit derived from any
increase in the value of the Voting Securities, in each case regardless of
whether (i) such derivative conveys any voting rights in such Voting Securities
to such Person or any of such Person’s Affiliates, (ii) such derivative is
required to be, or capable of being, settled through delivery of such securities
or (iii) such Person or any of such Person’s Affiliates may have entered into
other transactions that hedge the economic effect of such derivative.

(f) “Synthetic Short Position” shall mean any transaction involving any option,
warrant, convertible security, stock appreciation right, or other security,
contract right or derivative position or similar right (including any “swap”
transaction with respect to any security, other than a broad based market basket
or index), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of the Voting Securities or a value determined in whole or in part
with reference to, or derived in whole or in part from, the value of the Voting
Securities and that increases in value as the market price or value of the
Voting Securities decreases or that provides to the holder an opportunity,
directly or indirectly, to profit or share in any profit derived from

 

8



--------------------------------------------------------------------------------

any decrease in the value of the Voting Securities, in each case regardless of
whether (i) such derivative conveys any voting rights in such Voting Securities
to such Person or any of such Person’s Affiliates, (ii) such derivative is
required to be, or capable of being, settled through delivery of such securities
or (iii) such Person or any of such Person’s Affiliates may have entered into
other transactions that hedge the economic effect of such derivative.

(g) “Synthetic Net Long Position” shall mean the excess, if any, of a Person’s
Synthetic Long Position over such Person’s Synthetic Short Position.

(h) “Third Party” shall mean any Person other than the Company, SRS and their
respective Affiliates and representatives.

(i) “Total Net Long Position” shall mean, without duplication, the sum of a
Person’s (i) Beneficial Ownership of Voting Securities and (ii) Synthetic Net
Long Position in Voting Securities.

(j) “Voting Securities” shall mean the Common Stock and any other securities of
the Company entitled to vote in the election of directors.

13. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof. Each of the
parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

14. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

9



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

16. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, New Jersey 07054

Attention:         Michael Tucker

Email:               michael.tucker@avisbudget.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:         Daniel E. Wolf

                          Michael P. Brueck

Email:              daniel.wolf@kirkland.com

                          michael.brueck@kirkland.com

if to SRS:

SRS Investment Management, LLC

1 Bryant Park, 39th Floor

New York, NY 10036

Attention:         David Zales

Email:               david.zales@srsfund.com

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention:         Marc Weingarten and Eleazer Klein

Email:               marc.weingarten@srz.com and eleazer.klein@srz.com

 

10



--------------------------------------------------------------------------------

17. Severability. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

19. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

20. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

21. Amendments. This Agreement may only be amended pursuant to a written
agreement executed by SRS and the Company.

22. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

AVIS BUDGET GROUP, INC. By:   /s/ Ronald L. Nelson   Name:  Ronald L. Nelson  
Title:    Chairman of the Board SRS INVESTMENT MANAGEMENT, LLC By:   /s/ David
B. Zales   Name:  David B. Zales   Title:    General Counsel SRS PARTNERS US, LP

By: SRS Investment Management, LLC, its investment manager

By:   /s/ David B. Zales   Name:  David B. Zales   Title:    General Counsel SRS
PARTNERS MASTER FUND LP

By: SRS Investment Management, LLC, its investment manager

By:   /s/ David B. Zales   Name:  David B. Zales   Title:    General Counsel

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

SRS SPECIAL OPPORTUNITIES MASTER II, LP

By: SRS Investment Management, LLC, its investment manager

By:   /s/ David B. Zales   Name: David B. Zales   Title:   General Counsel SRS
LONG OPPORTUNITIES MASTER FUND, LP

By: SRS Investment Management, LLC, its investment manager

By:   /s/ David B. Zales   Name: David B. Zales   Title:   General Counsel

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SRS Investment Management, LLC

SRS Partners US, LP

SRS Partners Master Fund LP

SRS Special Opportunities Master II, LP

SRS Long Opportunities Master Fund, LP



--------------------------------------------------------------------------------

EXHIBIT A

Press Release

 

LOGO [g153616g18w67.jpg]

AVIS BUDGET GROUP ANNOUNCES AGREEMENT

WITH SRS INVESTMENT MANAGEMENT

Company Also Increases Share Repurchase Authorization by $300 Million

PARSIPPANY, N.J., January 25, 2016 — Avis Budget Group, Inc. (NASDAQ:CAR), a
leading global provider of vehicle rental services, today announced that it has
entered into a cooperation agreement with SRS Investment Management, the
Company’s largest stockholder for the last several years, under which Brian
Choi, a designee of SRS, will be appointed to the Avis Budget Group Board of
Directors. Avis Budget Group also announced today that the Board has increased
the Company’s share repurchase authorization by $300 million.

Under the terms of the cooperation agreement, SRS will also be entitled to
recommend an independent director not affiliated with SRS to be added to the
Avis Budget Group Board, subject to the Board’s reasonable approval. SRS has
agreed to vote all of its shares in favor of the Company’s nominees at the 2016
annual meeting as well as other customary standstill and voting commitments.
With the addition of Mr. Choi, the Avis Budget Group Board will increase in size
to twelve directors. The complete agreement between SRS and Avis Budget Group
will be included in a Form 8-K to be filed with the Securities and Exchange
Commission.

“We are pleased to welcome Brian to the Board and are confident that the skills
and expertise that he and the other new independent director will bring to the
Board will add valuable insight as we continue to execute on our strategy,” said
Ronald L. Nelson, Avis Budget Group Executive Chairman. “SRS has maintained a
constructive relationship with us for several years, sharing a consistent view
of where our industry is headed and a focus on our Company’s long-term growth
opportunities.”

The increase in the Company’s share repurchase authorization is the fourth since
the Company launched its buyback program in August 2013. Through September 30,
2015, the Company bought back more than $625 million of stock under the program,
including $277 million of stock repurchased in the first nine months of 2015. As
a result, in just over two years the Company reduced its outstanding shares by
more than 13 million shares, or 12%. The remaining buyback authorization at
September 30, 2015 was $258 million, and the Company continued to repurchase
shares in the fourth quarter of 2015 and the first quarter of 2016.

 



--------------------------------------------------------------------------------

“In light of our strong third quarter 2015 performance and expectation that our
Adjusted EBITDA will be at record levels in 2015, we are pleased to increase our
share repurchase authorization,” said Larry D. De Shon, Avis Budget Group’s
Chief Executive Officer. “We remain focused on allocating capital to the most
attractive opportunities, and this expansion of our share repurchase
authorization underscores the continued confidence we have in the long-term
prospects of our business as well as our commitment to returning capital to
stockholders.”

Karthik Sarma, Founder and Portfolio Manager of SRS, said, “Avis Budget Group
has an integral role to play in the rapidly growing world of mobility solutions.
I believe this is an exciting time for SRS to strengthen our relationship with
an industry leader that has a proven track record of delivering stockholder
value. I am pleased to have reached this agreement as part of a constructive
dialog with the Company and I look forward to the continued success of Avis
Budget Group.”

Under the stock repurchase program, the Company repurchases shares from time to
time in open market transactions, and may also repurchase shares in accelerated
stock buyback programs, tender offers, privately negotiated transactions or by
other means. Repurchases may also be made under a Rule 10b5-1 plan. The timing
and amount of repurchase transactions will be determined by the Company’s
management based on its evaluation of market conditions, share price, legal
requirements and other factors. The program may be suspended, modified or
discontinued at any time without prior notice.

Forward-Looking Statements

Certain statements in this press release constitute “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements involve known and unknown risks, uncertainties and
other factors which may cause the actual results, performance or achievements of
the Company to be materially different from any future results, performance or
achievements expressed or implied by such forward-looking statements. Statements
preceded by, followed by or that otherwise include the words “believes,”
“expects,” “anticipates,” “intends,” “projects,” “estimates,” “plans,” “may
increase,” “may fluctuate,” “will,” “should,” “would,” “may” and “could” or
similar words or expressions are generally forward-looking in nature and not
historical facts. Any statements that refer to outlook, expectations or other
characterizations of future events, circumstances or results, including all
statements related to the cooperation agreement or the timing or amount of
future stock repurchases, are also forward-looking statements. Important risks,
assumptions and other important factors that could cause future results to
differ materially from those expressed in the forward-looking statements are
specified in Avis Budget Group’s Annual Report on Form 10-K for the year ended
December 31, 2014, its Current Report on Form 8-K filed May 6, 2015 and its
Quarterly Report on Form 10-Q for the period ended September 30, 2015, included
under headings such as “Forward-Looking Statements”, “Risk Factors” and
“Management’s Discussion and Analysis of Financial



--------------------------------------------------------------------------------

Condition and Results of Operations” and in other filings and furnishings made
by the Company with the Securities and Exchange Commission from time to time.
The Company undertakes no obligation to release publicly any revisions to any
forward-looking statements, to report events or to report the occurrence of
unanticipated events.

About Avis Budget Group

Avis Budget Group, Inc. is a leading global provider of vehicle rental services,
both through its Avis and Budget brands, which have more than 10,000 rental
locations in approximately 175 countries around the world, and through its
Zipcar brand, which is the world’s leading car sharing network, with more than
950,000 members. Avis Budget Group operates most of its car rental offices in
North America, Europe and Australia directly, and operates primarily through
licensees in other parts of the world. Avis Budget Group has approximately
30,000 employees and is headquartered in Parsippany, N.J. More information is
available at www.avisbudgetgroup.com.

 

Contacts:    Investor Contact    Media Contact    Neal Goldner    John Barrows
   (973) 496-5086    (973) 496-7865    IR@avisbudget.com    PR@avisbudget.com